internal_revenue_service number release date index number --------------------------- ------------------- ------------------------------ -------------------- ------------------------ ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b02 plr-140000-12 date date legend acquirer -------------------------------- target -------------------------------- a b c d -- --------------- ----------- ----------- year ------- year ------- year ------- year ------- dear ------------------ this letter responds to your date letter requesting a ruling as to the federal_income_tax consequences of certain settlement payments the material plr-140000-12 information submitted in that letter and subsequent correspondence is summarized below the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts in year a foreign_corporation acquirer entered into a plan of acquisition merger agreement with a u s company target the parties treated the acquisition as a reorganization under sec_368 of the internal_revenue_code code the acquirer assumed target debt that exceeded percent of the value of target rendering inapplicable the boot_relaxation_rule under sec_368 pursuant to the merger agreement approximately a of the acquirer stock received in the merger was deposited into an escrow account escrow account the escrow agent escrow agent managed the escrow account pursuant to the terms of the agreement escrow agreement acquirer’s sole remedy for indemnification for any breaches in target’s representations warranties and covenants under the merger agreement was limited to recovery_of the escrowed shares prior to the acquisition target had initiated a legal suit arising from a commercial dispute plaintiff litigation under the terms of the merger agreement if target prevailed any recovery would be property of the acquirer and the target shareholders would be entitled to an early release of shares from the escrow account in the amount that acquirer recovered in cash net of taxes if target lost ie no recovery nothing changed between acquirer and target target had no duty to furnish additional consideration to acquirer and the parties would not adjust the purchase_price the target shareholders pursued the plaintiff litigation using the services of a law firm engaged on a contingent-fee basis in year the parties settled agreeing the defendant in the commercial suit would pay acquirer dollar_figureb because of the contingent-fee arrangement the defendant paid dollar_figureb to the law firm the firm deducted its fee of dollar_figurec and remitted the balance dollar_figureb-dollar_figurec to acquirer acquirer ordered the escrow account to release to the target shareholders a number of shares equal to the settlement amount dollar_figureb net of taxes a conflict arose when acquirer sought to reimburse itself from the escrow account for the contingent_fee of dollar_figurec acquirer asserted the contingent attorneys’ fees caused it to suffer an indemnifiable loss under the merger agreement target shareholders countered that acquirer had no right to recover any escrowed shares in connection with plr-140000-12 the favorable settlement as acquirer incurred no expenses and suffered no losses in the plaintiff litigation in year target shareholders sued the acquirer over the attorneys’ fees claiming breach of the merger agreement more specifically the target shareholders claimed that acquirer wrongfully took their property the escrowed stock in year the parties agreed to settle the dispute without admission of liability with acquirer agreeing to pay target shareholders dollar_figured in cash taxpayer has made the following representations representations a to the best knowledge and belief of the taxpayer acquirer’s acquisition of target in year constituted a reorganization under sec_368 b to the best knowledge and belief of the taxpayer the former target shareholders owned the acquirer stock held in the escrow account ruling based solely on the information submitted and the representations set forth above the payment of the settlement amount dollar_figured in cash to the former target shareholders will not be considered a payment of other than voting_stock that would cause the acquisition to fail to be a valid reorganization under sec_368 of the code caveats except as specifically provided herein we express no opinion concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter specifically this office expresses no opinion regarding i whether the reorganization qualified as a reorganization under sec_368 or ii whether the target shareholders owned the escrowed stock procedural statements this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-140000-12 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely joanne m fay chief branch office of associate chief_counsel corporate cc
